Citation Nr: 1001247	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).  Subsequently, the appeal has been 
transferred to the Montgomery, Alabama RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Nonservice-connected pension benefits are payable to a 
Veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002).  If a Veteran's combined 
disability is less than 100 percent, he or she must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has provided an analytical framework for application 
in pension cases.  See Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in 
these cases are to the combined effect that VA has a duty to 
insure: that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability" tests, a determination must then 
be made whether there is entitlement to non service- 
connected disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 2002) and 38 C.F.R. §§ 3.321(b)(2) 
(2008), 4.17 and mandates that where it is shown that the 
appellant's disabilities meet the percentage requirements of 
38 C.F.R. § 4.16, and it is shown that they are permanent in 
nature, a determination should be made whether such 
disabilities render him or her incapable of substantially 
gainful employment.  If so, the Veteran again meets the 
requirements of the law for the benefit at issue.  To meet 
the percentage requirements of 38 C.F.R. § 4.16, the Veteran 
must suffer from one disability ratable at 60 percent or 
more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.

If the Veteran does not meet either the "average person" or 
the "unemployability" tests, a determination is required as 
to whether the Veteran should be granted entitlement to 
nonservice-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.

The Board has carefully reviewed the Veteran's claim of 
entitlement to nonservice-connected pension benefits, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.  38 C.F.R. § 19.9 (2008).

In this case, service connection is not in effect for any 
disabilities.  The Veteran is a 57 year old, whose occupation 
was a laborer since 1969. 

The Veteran was afforded a general medical examination in 
November 2006.  The Veteran reported high blood pressure, 
shortness of breath and chest wheezing for the past few years 
all of which is treated by medication.  The Veteran was also 
examined for his bilateral shoulder pain which started in 
1996.  The Veteran stated pain increased in his right arm as 
he is right handed.  He reported it has become difficult as 
it was "hard to work above the shoulder."  He also reported 
hip pain which started approximately 10 to 12 year prior to 
the examination.  See VA examination, dated November 2006. 

The Veteran reported his history of hospitalizations and 
surgeries.  In 1996, the Veteran was treated for a right 
wrist injury; in 1999, the Veteran had left inguinal hernia 
repair; in 2001, his right ankle was treated; in 2002 he 
underwent hemorrhoid surgery; and in August 2006, he had 
arthroscopic surgery for the right shoulder.  Id.

The VA examiner opined the Veteran is unable to do hard labor 
work due to residuals of right rotator cuff surgery, mild 
degenerative joint disease of hip joints and COPD due to 
chronic tobacco abuse.  However, the VA examiner stated the 
Veteran may only be able to do sedentary work.  The examiner 
noted that other diagnoses on the Veteran's problem list do 
not impede him from gainful employment.  Id.  Therefore, in 
the December 2006 Ratings Decision, the RO denied the 
Veteran's claim. 

Outpatient treatment records from December 2006 to November 
2007 report the Veteran was treated for his bilateral 
shoulder condition and a lower back condition.  However, the 
severity of the Veteran's bilateral shoulder and lower back 
as to prevent employment is unclear.  In addition, while the 
bilateral shoulder condition and hips were examined and 
discussed in the November 2006 VA examination, the Veteran's 
lower back was not.  Therefore, the Board finds another VA 
examination of the Veteran's disabilities is warranted. 

Furthermore, the Veteran stated in his February 2008 Form 9 
that there are additional medical records from Tuscaloosa and 
Birmingham VA Medical Centers that have not been considered.  
The Veteran should be asked to clarify which records are 
missing and those records, if any, should be associated with 
the claims file. 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be requested to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records for nonservice-connected 
disabilities since November 2007.  After 
obtaining the necessary authorization, the 
identified treatment records should be 
obtained and associated with the claims 
file.

2.	The Veteran should be afforded the 
appropriate VA examinations to assess the 
severity and permanence of each of his 
nonservice-connected disabilities, 
including the Veteran's lower back, and 
their impact on the Veteran's ability to 
obtain and maintain substantially gainful 
employment.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should 
provide opinions on the combined effect of 
the Veteran's disabling conditions 
(including medical and psychiatric 
disabilities) on his ability to obtain or 
maintain substantial gainful employment.  
A complete rationale for any opinion 
expressed must be included in the 
examination reports.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence. If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


